UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7639


ANTHONY FRED MARTIN,

                Plaintiff - Appellant,

          v.

WILLIAM BYARS; MICHAEL MCCALL; BRIAN DEGEORGIS;         DENNIS
ARROWOOD; TRAVIS THURBER; MS. SYNDER; BRANDON EICH,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:13-cv-02067-DCN)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Fred Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Fred Martin appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012). *    We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Martin v. Byars, No. 4:13-cv-02067-DCN

(D.S.C. Sept. 23, 2013).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




     *
        While a dismissal without prejudice generally is
interlocutory and not appealable, because “the grounds for
dismissal clearly indicate that no amendment in the complaint
could cure the defects in the plaintiff’s case,” we conclude
that the order dismissing Martin’s complaint is an appealable
final order.   Domino Sugar Corp. v. Sugar Workers Local Union
392, 10 F.3d 1064, 1067 (4th Cir. 1993) (internal quotation
marks and alterations omitted).



                                    2